DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/25/2022 has been entered.
 
Election/Restrictions
Newly submitted claims 17-19 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Claims 17-19 are directed to a method of navigating a tool inside a luminal network using reference data and a predictive model and claims 1-8 are directed to a method of navigating a tool inside a luminal that does not require reference data and a predictive model. 
Claims 17-19 are directed to a method of navigating a tool inside a luminal network using reference data and a predictive model and claims 9-16 are directed to a non-transitory computer-readable storage medium storing instructions executed by a computer, causing the computer to perform claimed functions that do not require reference data and a predictive model.
Restriction for examination purposes as indicated is proper because claims 17-19 are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The prior art applicable to one invention would not likely be applicable to the other inventions.
The search would require the examiner to employ different search queries.
The search may require use of different electronic resources/databases.
The inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 17-19 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Response to Arguments
Applicant's arguments filed 7/25/2022 have been fully considered but they are not persuasive | moot in view of the new grounds of rejection.
The Applicant asserts on pages 9-10 of the Response:
“in the Advisory Action, the Office has implicitly conceded that Panescu, Bharadwaj, and Zhao fail to teach or reasonably suggest "displaying, during the surgical procedure from which the intra-procedural CBCT image data was obtained, a comparison of the pre-procedure image data of the patient's chest and the intra-procedural CBCT image data," as recited in independent claim 1. Walker is relied upon in the Advisory Action to teach the above quoted portion of independent claim 1… Here, Panescu has already solved the problem of displaying image data obtained at different times as a comparison to one another to identify differences between the two sets of image data. (See, e.g., Panescu, ¶ [0058])…. Applicant respectfully submits that both Bharadwaj and Walker solve the same problem already solved by Panescu, and therefore, one having common sense would not have reasonably looked to Bharadwaj or Walker to solve a problem already solved by Panescu, as Bharadwaj and Walker would merely have been expected to have the same functional properties as Panescu.”
In response, the Examiner respectfully asserts that the examiner implicitly conceded that Panescu, Bharadwaj, and Zhao fail to teach or reasonably suggest "displaying, during the surgical procedure from which the intra-procedural CBCT image data was obtained, a comparison of the pre-procedure image data of the patient's chest and the intra-procedural CBCT image data". The examiner only provided a reference that may teach the amended limitation as the after final action was advisory.  Additionally, in light of applicant’s admission of the primary reference, Panescu, solving the problem of (and therefore disclosing) “displaying image data obtained at different times as a comparison to one another to identify differences between the two sets of image data” the examiner has revised their interpretation and has made a new grounds of rejection over Panescu in view of Zhao.

Drawings
The drawings are objected to because numeral styled labels in Fig. 1 (element 72) are insufficient in labeling rectangular elements.  MPEP 608.02(b)(II), under “Drawings Objected To”, states that “unlabeled rectangular box(es) shown in the drawings should be provided with descriptive text labels”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-7, 9, and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Panescu (US 20140343416 A1), and further in view of Zhao (US 20170209071 A1).
Regarding Claims 1 and 9, Panescu discloses a method of navigating a tool inside a luminal network (Para [0090] – “Although the systems and methods of this disclosure have been illustrated for use in the connected bronchial passageways of the lung, they are also suited for navigation and treatment of other tissues”), the method comprising: [claim 1]
a non-transitory computer-readable storage medium storing instructions which, when executed by a computer (Para [0091] – “One or more elements in embodiments of the invention may be implemented in software to execute on a processor of a computer system such as control system 116. When implemented in software, the elements of the embodiments of the invention are essentially the code segments to perform the necessary tasks. The program or code segments can be stored in a processor readable storage medium”), cause the computer to: [claim 9]
receiving pre-procedure image data of a patient's chest (Para [0062] – “at a fundamental level, the original model generation (e.g., by pre-operative CT scan segmentation) may not fully capture the anatomy of interest… For example, the preoperative imaging and segmentation of a branching anatomy such as the airway tree of the lungs may not fully model the smaller elements (branches) of that anatomy, resulting in missing elements.”, therefore pre-procedure image data of a patient’s chest is received);
identifying the patient's lungs in the pre-procedure image data (Para [0062] – “at a fundamental level, the original model generation (e.g., by pre-operative CT scan segmentation) may not fully capture the anatomy of interest… For example, the preoperative imaging and segmentation of a branching anatomy such as the airway tree of the lungs may not fully model the smaller elements (branches) of that anatomy, resulting in missing elements.”, segmentation of the airway tree of the lungs is performed on the pre-procedure image therefore the lungs are identified);
determining locations of a luminal network in the patient's lungs in the pre-procedure image data (Para [0050] – “In various other embodiments, display system 111 can show any other relevant information, such as a navigational overview of anatomy A (e.g., image C), indicating the pre-planned and/or actual trajectory of instrument 104 in patient P”, it is interpreted a pre-planned trajectory would be shown on a pre-procedure image);
identifying a target location in the patient's lungs in the pre-procedure image data (Para [0050] – “display system 111 can show any other relevant information, such as a navigational overview of anatomy A (e.g., image C), indicating the pre-planned and/or actual trajectory of instrument 104 in patient P.”, therefore because the display is showing a navigational overview of the anatomy with a pre-planned path it can be interpreted the navigational path is in relation an identified target, Figs. 2B-2F shows the instrument was navigated towards the target T1,T2);
generating a pathway to the target location (Para [0050] – “In various other embodiments, display system 111 can show any other relevant information, such as a navigational overview of anatomy A (e.g., image C), indicating the pre-planned and/or actual trajectory of instrument 104 in patient P”, image C in Fig. 2A shows a path through a luminal network and a crosshair which is interpreted as the target);
generating a pre-procedure three-dimensional (3D) model of the patient's lungs based on the image data, the 3D model showing the luminal network in the patient's lungs and the pathway to the target location (Para [0058] – “Note that existing model M can be the original (pre-operative) model of anatomy A, or a modified/updated model generated intraoperatively.”, Para [0051] – “Note that while image C is depicted as a frontal view (i.e., frontal plane of anatomy A) for exemplary purposes, in various other embodiments, image C can be a sagittal view, 3D view, or any other perspective that provides a desired representation of the instrument/anatomy relationship.”, Fig.2A shows a luminal network model in image C therefore the model can be a 3D model, model M shown in Figs. 2B-2E can be a developed using the pre-operative image data and as shown in the figures the model shows the luminal network);
determining a location of a tool based on an electromagnetic (EM) sensor included in the tool as the tool is navigated within the patient's chest (Para [0038] – “In some embodiments, position sensor system 136 can be an EM sensor system that includes one or more conductive coils that may be subjected to an externally generated electromagnetic field”, Para [0051] – “For example, as indicated in image C, in a branching anatomy such as the airway tree in the lungs, composite image C can indicate not only the pose of the distal end region of instrument 104 relative to a target node, but also the path taken by instrument 104”);
displaying a view of the pre-procedure 3D model showing the determined location of the tool (Para [0058] describes Fig. 2D and discloses “Note that existing model M can be the original (pre-operative) model of anatomy A”, as shown in Fig. 2D the determined location of the tool is shown, Para [0025] – “the display system 111 may alternatively or additionally display a virtual navigational image in which the actual location of the surgical instrument is registered (i.e., dynamically referenced) with preoperative or intraoperative images”);
receiving intra-procedural cone beam computed tomography (CBCT) image data of a portion of the patient's chest based on an intra-procedural CBCT scan performed, during a surgical procedure, after the tool has at least partially been navigated within the patient's chest (Para [0006] – “the positioning of the medical instrument(s) in the patient, an external imaging system (e.g., computed tomography (CT) scanner, positron emission tomography (PET) scanner, fluoroscopic scanner (e.g., C-arm, O-arm), magnetic resonance imaging (MRI) scanner, cone-beam CT scanner, and/or ultrasound system, among others) provides an intraoperative image of the anatomy in which the surgical instrument(s) is located”, therefore the tool has been partially navigated within the body during a surgical procedure, Para [0051] – “for example, as indicated in image C, in a branching anatomy such as the airway tree in the lungs”);
displaying, during the surgical procedure from which the intra-procedural CBCT image data was obtained, a comparison of the pre-procedure image data of the patient's chest and the intra-procedural CBCT image data wherein the pre-procedure image data and the intra-procedural CBCT image data are displayed adjacent one another (Para [0024] – “Alternatively or additionally, display system 111 may present images of the surgical site recorded and/or modeled preoperatively and/or intraoperatively by an external imaging system 160”, as shown in Fig. 2A display system 2A has three adjacent displays therefore the preoperative and intraoperative model/image can be displayed side by side for comparison, Para [0046] – “the intraoperatively taken images to provide the clinician or other operator with real-time position information on the display system 111”, therefore the images are displayed during a surgical procedure, Para [0058] – “FIG. 2D shows external image data E generated by imaging system 150 (e.g., by the scanning operation described with respect to FIG. 2C) for at least a portion of anatomy A overlaid onto an existing model M of anatomy A for comparative purposes. Note that existing model M can be the original (pre-operative) model of anatomy A, or a modified/updated model generated intraoperatively”) and indicates differences of the position of structures within the patient's chest between the pre-procedure image data and the intra-procedural CBCT image data (Para [0058] – “FIG. 2D shows external image data E generated by imaging system 150 (e.g., by the scanning operation described with respect to FIG. 2C) for at least a portion of anatomy A overlaid onto an existing model M of anatomy A for comparative purposes. Note that existing model M can be the original (pre-operative) model of anatomy A, or a modified/updated model generated intraoperatively”, Fig. 2D shows the differences of the position of structures within the chest between the pre-procedure model (model E) and the intra-operative model (model M) therefore the difference in positions would be indicated when the images are displayed adjacent each other in the display system 111);
integrating at least a portion of the pre-procedure 3D model with the intra-procedural CBCT image data to generate an updated 3D model (Para [0051] – “Note that while image C is depicted as a frontal view (i.e., frontal plane of anatomy A) for exemplary purposes, in various other embodiments, image C can be a sagittal view, 3D view, or any other perspective that provides a desired representation of the instrument/anatomy relationship.”, Fig.2A shows a luminal network model in image C therefore the model can be a 3D model, Para [0062] – “the preoperative imaging and segmentation of a branching anatomy such as the airway tree of the lungs may not fully model the smaller elements (branches) of that anatomy, resulting in missing elements. The intraoperative external imaging can in such instances be used to more fully complete the anatomical model, by, for example, identifying and adding missing lumens to the branching anatomy”, Para [0006] discloses the intraoperative image data may be provided by CBCT); and
displaying a view of the updated 3D model (Para [0058] – “while external image data E is shown overlaid onto model M for exemplary and descriptive purposes, in various other embodiments, only external image data E or only a modified version of model M (i.e., based on external image data E) could be displayed”).
As cited above Panescu discloses intra-procedural CBCT image data conversely Panescu does not teach receiving, during the surgical procedure, an input to update at least a portion of the pre-procedure 3D model using the intraprocedural […] image data;
However, Zhao discloses receiving, during the surgical procedure, an input to update at least a portion of the pre-procedure 3D model using the intraprocedural […] image data (Para [0096] – “In some examples, the data obtained by various measurement systems may, optionally, be communicated to the operator of the medical instrument before updating the model. If it is determined that the model is missing a branch or passageway, the operator of the instrument may be informed and may elect to adjust the model based upon the new information”, it is interpreted the election by the operator would be an input, Para [0088] – “For example, a surgeon may be able to visually determine that an artery or airway as viewed from a camera or a CT image is different than the model”, therefore the data obtained may be a intraprocedural CT image, Para [0042] – “The images used to generate the composite representation may be recorded preoperatively or intra-operatively during a clinical procedure”, Para [0009] discloses that the model is 3D and that the model is updated while navigating therefore it is interpreted the input to update would be received during navigation);
Zhao is an analogous art considering it is in the field of navigating an instrument through an anatomical lumen.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Panescu to incorporate the input to update the model of Zhao to achieve the same results. One would have motivation to combine because “some passageways that exist within the patient anatomy may be omitted from the model. Or, the segmentation process may indicate the existence of branches where there are, in fact, none. Thus, a surgeon or an operator of the medical instrument who is using the model for navigation to a particular anatomic location may be hampered by inaccuracies in the model. To avoid such issues, it is desirable to have accurate segmentation capability.” (Zhao - Para [0005]), therefore providing an input for the operator to determine if new data should be used or not would provide a more accurate segmentation/model.
Regarding Claims 3 and 11, Panescu and Zhao disclose all of the elements of the claimed invention as citied above in claims 1 and 9.
Panescu further discloses identifying an actual location of the tool (Para [0083] – “FEATURE EXTRACTION step 330A in which features of interest for the procedure (e.g., anatomical structures, surgical targets, instruments, fiducials, etc.) are identified within the external image data.”) based on the CBCT image data (Para [0053] – cone-beam CT can be used as the external imaging system to provide intraoperative images),
wherein displaying the view of the updated 3D model includes displaying the actual location of the tool at a given lung volume (Fig. 2D, Para [0051] – Fig. 2A “image C can be a sagittal view, 3D view, or any other perspective”, Para [0058] – “existing model M can be the original (pre-operative) model of anatomy A, or a modified/updated model generated intraoperatively”, Fig. 2D shows the location of the tool in model M).
Regarding Claim 4, Panescu and Zhao disclose all of the elements of the claimed invention as citied above in claim 1.
Panescu further discloses further comprising tracking the location of the tool within the patient's chest as the tool is navigated to the target location (Para [0046] – “The information from the tracking system 135 may be sent to the navigation system 142 where it is combined with information from the visualization system 110 and/or the preoperatively taken images and/or the intraoperatively taken images to provide the clinician or other operator with real-time position information on the display system 111 for use in the control of the instrument 120”, As seen in Fig. 2B-2F the instrument is navigated to target T1,T2).
Regarding Claims 5 and 13, Panescu and Zhao disclose all of the elements of the claimed invention as citied above in claims 1 and 9.
Panescu further discloses identifying an actual position of the target location (Para [0083] – “FEATURE EXTRACTION step 330A in which features of interest for the procedure (e.g., anatomical structures, surgical targets, instruments, fiducials, etc.) are identified within the external image data.”) based on the CBCT image data (Para [0053] – cone-beam CT can be used as the external imaging system to provide intraoperative images),
wherein displaying the view of the updated 3D model includes displaying the actual position of the target location (Fig. 2D, Para [0051] – Fig. 2A “image C can be a sagittal view, 3D view, or any other perspective”, Para [0058] – “existing model M can be the original (pre-operative) model of anatomy A, or a modified/updated model generated intraoperatively”, Fig. 2D shows the location of the target in model M).
Regarding Claims 6 and 14, Panescu and Zhao disclose all of the elements of the claimed invention as citied above in claims 1 and 9.
Panescu further discloses identifying an actual location of the tool (Para [0083] – “FEATURE EXTRACTION step 330A in which features of interest for the procedure (e.g., anatomical structures, surgical targets, instruments, fiducials, etc.) are identified within the external image data.”) based on the CBCT image data (Para [0053] – cone-beam CT can be used as the external imaging system to provide intraoperative images);
identifying an actual position of the target location (Para [0083] – “FEATURE EXTRACTION step 330A in which features of interest for the procedure (e.g., anatomical structures, surgical targets, instruments, fiducials, etc.) are identified within the external image data.”) based on the CBCT image data (Para [0053] – cone-beam CT can be used as the external imaging system to provide intraoperative images);
generating an updated pathway between the actual location of the tool and the actual position of the target location (Para [0086] – through the model-patient registration step of the modeling adjustment step “guidance can be provided, or potential issues can be identified, with respect to instrument sizing, procedure path, or any other aspect”, therefore when the model is adjusted the procedure path is updated to provide better guidance); and
displaying the updated pathway on the updated 3D model (Para [0050] – Fig.2A “display system 111 can show any other relevant information, such as a navigational overview of anatomy A (e.g., image C), indicating the pre-planned and/or actual trajectory of instrument 104 in patient P.” ,Para [0051] – “image C can be a sagittal view, 3D view, or any other perspective that provides a desired representation of the instrument/anatomy relationship”, Para [0058] – Fig. 2D “model M can be the original (pre-operative) model of anatomy A, or a modified/updated model generated intraoperatively”).
Regarding Claim 7 and 15, Panescu and Zhao disclose all of the elements of the claimed invention as citied above in claims 1 and 6 in regards to claim 7 and claims 9 and 14 in regards to claim 15.
Panescu further discloses displaying a localized portion of the updated 3D model (Fig 2A – 111 image C, Fig.2D, Para [0055] – “In some embodiments, imaging system 150 can work in conjunction with instrument 104 and/or driver assembly 102 to refine and localize the imaging area”) including the actual location of the tool, the actual position of the target location, and the updated pathway (Para [0050] – “display system 111 can show any other relevant information, such as a navigational overview of anatomy A (e.g., image C), indicating the pre-planned and/or actual trajectory of instrument 104 in patient P”, Para [0051] – “image C can be a sagittal view, 3D view, or any other perspective”).
	Regarding Claim 12, Panescu and Zhao disclose all of the elements of the claimed invention as citied above in claim 9.
Panescu further discloses the instructions further cause the computer to cause the display device to iteratively update the displayed location of the tool within the patient's chest as the tool is navigated to the target location (Para [0046] – “The information from the tracking system 135 may be sent to the navigation system 142 where it is combined with information from the visualization system 110 and/or the preoperatively taken images and/or the intraoperatively taken images to provide the clinician or other operator with real-time position information on the display system 111 for use in the control of the instrument 120”, Para [0010] – discloses that updating the model may be automatic, Fig. 3C reproduced below shows a loop between the steps of imaging and performing a modeling adjustment therefor it is interpreted it iteratively updated).
Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Panescu (US 20140343416 A1) and Zhao (US 20170209071 A1) as applied to claims 1 and 9 above, and further in view of Bharat (US 20160016007 A1).
	Regarding Claims 8 and 16, Panescu and Zhao disclose all of the elements of the claimed invention as citied above in claims 1 and 9.
	Conversely Panescu and Zhao do not teach the CBCT image data is acquired during a normal tidal breathing phase of the patient's respiratory cycle.
	However, Bharat discloses the CBCT image data is acquired during a normal tidal breathing phase of the patient's respiratory cycle (Para [0022] - the pre-procedural image to develop pre-procedural tracking data may be generated using CBCT, Para [0004] - "The accuracy of the predication relies upon repeatability in the manifestation of breathing" therefore CBCT image data is taken at normal tidal breathing).
Bharat is an analogous art considering it is in the field of identifying a target location using CBCT imaging. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Panescu to incorporate the CBCT imaging taken at a normal tidal breathing phase of Bharat to achieve the same results. One would have motivation for accuracy of the prediction of the target position (Bharat Paragraph [0004]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Averbuch (US 20160302747 A1) – this reference teaches a device and method for tracking an instrument trough the body using real-time imaging with sensors attached to instrument.
Brown et al. (US 20160000356 A1) – this reference teaches tracking the location of a sensor within the luminal network using a 3D model of the luminal network based off of images of the luminal network.
Baker (US 20140282216 A1) – this reference teaches a system and method for planning a pathway for an instrument inside a luminal network.
Zhao (US 20200242767) – this reference teaches a side by side image display of a pre-procedure and intra-procedural image.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE C LANGHALS whose telephone number is (571)272-6258.  The examiner can normally be reached on Mon.-Thurs. alternate Fridays 8:30-6. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.L./Examiner, Art Unit 3793

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793